PER CURIAM.
B.L.G., a juvenile, petitions for a writ of habeas corpus, contending that she is being unlawfully detained in secure detention despite a risk assessment instrument score of zero, and that she does not otherwise satisfy the requisites for secure detention. We agree and grant the petition.
On April 27, 2006, the juvenile, who was charged with violating her probation, was placed in secure detention for a period not to exceed 21 days. The judge did not provide any written reasons explaining why he selected a more restrictive placement than that indicated by the risk assessment instrument. If a child has been charged with violating probation, he or she may continue to be held in a consequence unit or home detention upon order of the court, but in the absence of additional clear and convincing reasons the child may not be placed in secure detention. See § 985.215(2)(h) and (j), Fla. Stat. (2005). Accordingly, the petition for writ of habeas corpus is hereby granted and petitioner shall be immediately released from secure detention. See T.D.S. v. State, 922 So.2d 346 (Fla. 5th DCA 2006); C.D.T. v. State, 920 So.2d 787 (Fla. 5th DCA 2006).
PETITION GRANTED.
SAWAYA, TORPY, and LAWSON, JJ., concur.